
	
		II
		110th CONGRESS
		1st Session
		S. 949
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mrs. Boxer (for herself,
			 Mr. Levin, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Plant Protection Act to
		  authorize the Secretary of Agriculture to enter into cooperative agreements
		  with States to augment the efforts of the States to conduct early detection and
		  surveillance to prevent the establishment or spread of plant pests that
		  endanger agriculture, the environment, and the economy of the United States,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Early Plant Pest Detection and
			 Surveillance Improvement Act.
		2.Support for commodity inspection efforts to
			 prevent introduction or spread of plant pestsSubtitle B of the Plant Protection Act (7
			 U.S.C. 7731 et seq.) is amended by adding at the end the following:
			
				427.Support for commodity inspection efforts to
				prevent introduction or spread of plant pests
					(a)DefinitionsIn this section:
						(1)Department of agricultureThe term department of
				agriculture means an agency of a State that has a legal responsibility
				to perform early plant pest detection and surveillance activities.
						(2)Early plan pest detection and
				surveillanceThe term
				early plant pest detection and surveillance means the full range
				of activities undertaken to detect newly introduced plant pests, whether the
				plant pests are new to the United States or new to certain areas of the United
				States, before—
							(A)the plant pests become established;
				or
							(B)pest infestations become too large or
				costly to eradicate or control.
							(b)Cooperative agreements authorized
						(1)In generalThe Secretary shall enter into a
				cooperative agreement with each department of agriculture that agrees to
				conduct early plant pest detection surveillance activities in accordance with
				guidelines established under the Cooperative Agricultural Pest Survey.
						(2)ActivitiesThe pest detection surveillance activities
				of the department of agriculture of a State may include inspection and
				surveillance of domestic plant shipments between that State and other
				States.
						(c)Application
						(1)In generalA department of agriculture seeking to
				enter into a cooperative agreement under this section shall submit an
				application to the Secretary containing such information as the Secretary may
				require.
						(2)NotificationThe Secretary shall notify applicants
				of—
							(A)the requirements to be imposed on a
				department of agriculture for auditing of, and reporting on, the use of any
				funds provided by the Secretary under the cooperative agreement;
							(B)the criteria to be used to ensure that
				early plant pest detection and surveillance activities supported under the
				cooperative agreement are based on knowledge, experience, and
				capabilities;
							(C)the means of identifying pathways of pest
				introductions; amd
							(D)the methods to be used to determine the
				level of support for proposed early plant pest detection and surveillance
				activities by private and public interests adversely affected by plant
				pests.
							(d)ConsultationIn carrying out this section, the Secretary
				shall consult with the National Plant Board and the National Association of
				State Departments of Agriculture.
					(e)Base funds under agreements
						(1)In generalSubject to the availability of appropriated
				funds to carry out this section, each State department of agriculture with
				which the Secretary enters into a cooperative agreement under this section
				shall receive a base level of funding of $250,000 for each of fiscal years 2008
				through 2012.
						(2)Insufficient fundsIf the funds available for a fiscal year
				are insufficient to provide the full amount required under paragraph (1), the
				Secretary shall reduce the amount provided to each State as necessary so that
				each State receives an equal amount of the available funds.
						(f)Distribution of remaining
				fundsAfter the application
				of subsection (e), the Secretary shall distribute any remaining funds
				appropriated to carry out this section to departments of agriculture of States
				that are recognized as high-risk sentinel States for 1 or more plant pests,
				based on—
						(1)the number of international airports and
				maritime facilities in the State;
						(2)the volume of international passenger and
				cargo entry into the State;
						(3)the geographic location of the State,
				taking into consideration whether the location of the State would be conducive
				to agricultural pest and disease establishment due to both the climate and crop
				diversity of the State;
						(4)whether the State has received an emergency
				declaration, as authorized by section 442, due to an agricultural pest or
				disease of Federal concern; and
						(5)such other factors as the Secretary
				determines appropriate.
						(g)Use of funds
						(1)Pest detection and surveillance
				activitiesA department of
				agriculture that receives funds under this section shall use the funds to carry
				out early plant pest detection and surveillance activities to prevent the
				introduction of a pest or facilitate the eradication of a pest.
						(2)SubagreementsNothing in this section prevents the
				department of agriculture of a State from using funds received under subsection
				(e) or (f) to enter into subagreements with political subdivisions in the State
				that have legal responsibilities relating to agricultural pest and disease
				surveillance.
						(3)ImplementationIn carrying out this section, a department
				of agriculture of a State shall use funds provided under subsection (e) or (f)
				in a manner that—
							(A)maximizes the use of the funds to carry out
				activities described in paragraph (1); and
							(B)minimizes the use of the funds for
				administrative or overhead costs.
							(4)Maintenance of fundingFunds provided under subsection (e) or (f)
				shall supplement (and not supplant) other funding available to a department of
				agriculture to perform early plant pest detection and surveillance
				activities.
						(h)Reporting requirementNot later than 180 days after the date of
				completion of an early plant pest detection and surveillance activity conducted
				by a department of agriculture using funds provided under this section, the
				department of agriculture shall submit to the Secretary a report that describes
				the purposes and results of the activities.
					(i)No effect on PILT paymentsThe receipt of funds by the department of
				agriculture of a State under this section shall have no effect on the amount of
				any payment received by the State under
				chapter 69 of title 31,
				United States Code.
					(j)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
				the Secretary to carry out this section such sums as are necessary for each of
				fiscal years 2008 through 2012.
						(2)Limitation on administrative
				costsNot more than 5 percent
				of the funds appropriated for a fiscal year under paragraph (1) may be used by
				the Secretary for administrative costs of carrying out this
				section.
						.
		
